Case 7:18-cv-10395 Document 1-3 Filed 11/08/18 Page 1 of 4

EXHIBIT C

Case 7:18-cv-10395 Document 1-3

 

 

Fernale

Dur Ticks
Lyme / Po.'itzcs and Reg\ilation
More Politlcal Science: Proposed
laws protect “Lyme literate" doctors
from discipline
"Lyme iiterate" doctors are scamming patients out of
thousands of dollars with needless long-term
antibiotics based on a take diagnosis of 'chronic
Lyme,' So why are state legislators trying lo protect

these doctors from discipllne and make insurers pay
for unnecessary treatmenls?

 

Legai / Lyme
Another “Chronic Lyme" VlP
disciplined by NY medical
authorities: Bernard Raxlen

Anol_her 'Lyme literate" NV physician is on probation
and under orders to dean up his act Wi+i other
physicians treating "chronic Lyme" take note?

Jarm Ba§tamy.' Novorr&)er 9, 2017

Filed 11/08/18 Page 2 of 4

  

1116

 
 

Q Expionz § Msnu

Join The Society for SBM

  

mem

Buy an a-bool<:
' SBM e~Books for Kindie

~ SBM e-Books for rBooks

» SBM e~Booi<s for Nook

Dr Hall‘s video SBM course
ll

Categories

~ Acupuncture

{¢Hvitg

 

Case 7:18-cv-10395 Document 1-3

 
 

wendme

What happened to the Lyme vaccine?

You can vaccinate your dog against Lyme diseasa, but
there‘s no vaccine for humans. Why?

SDOQG€MFS/ 0C$0bef4,2l.'lt&

 

Maie Femaie
Dear Ticks

Lymz / incs and mgm

More Political Science: Proposed laws
protect “Lyme literate" doctors from
discipline

'Lyme iiterate" doctors are scamming patients out of
wousands of dollars with neediess long'term antibiotics
based on s take diagnosis of "chmnic Lyme.' Sowhy am
state legislators trying to protect these doctors from

discipline and make insurers pay for unnecessary
trsaunents?

Jachmyi Maldt 15, 2918

Filed 11/08/18 Page 3 of 4

    

@nisc"io*n§‘ “’
l“§fWSMBBi/i

Buyane-buoi<:
‘ SBM e-Books for Kindte

 

- SBM o'Boolcs for iBooks

' SBMe-Booksforhloo§t

Dr.Hail`swdeoSBMoourse

 

Categories

- Amtptmcture

~Announoemen‘,s

 

~?D'Q&

Tagi chronic Lyme disease

 

o 0 Tmehsgmseanh

Case 7:18-cv-10395 Document 1-3

 

Cténical inst l Poii§€.$ and Regua€irx\
Crowdfunding unproven stem cell
treatments overstated efficacy,
unstated risks

Crowdtunding campaigns for i.mproven stem cell treatments
exaggerate the benefits and undercmphasize the risi<s, ali
the while raising considerable funds and generating social
media bun. y

JannBeSarlvyr' May 10 2013

nei§§"a

   

Maie Female
Deer Ticks

Lyme / Po§a‘m and Regladon

More Political 5cience: Proposed laws
protect “Lyme literate" doctors from
discipline

'Lyme &teraea' doctors are seamming patients out ct
thousands ofdoilars with needless longth antibiodcs
based on a take diagnosis Df"chronic Lyme." So why are
state leglstators trying to protect these doctors from

discipline and make irzsumrs pay lor unnecessary
treetmenfs?

  

Filed 11/08/18 Page 4 of 4

 
 

 

mmsooieeyiorsau
ISfSBM
Bi.ry ane.boolc
~ SBM s»Books kxi{\ndle

~ SBMaBmksfi>riBook$

' SBMQBooks¢mNmk

D¢ Hafl'sviéeo$'BMmurse

Categories

- Acupuncture

